Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 9-11, 13, and 16-17 are objected to because of the following informalities:  
Claim 9, line 2, the limitation, “three or more patterned regions” is confusing.  Are these in addition to the ones already claimed?
Claim 13 recites the limitation "the patterned region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, line 2, the limitation, “a plurality of unit cells” is confusing.  Are these in addition to the ones already claimed in claim 12?
Appropriate correction is required.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-8, 12, 14-15, 18-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest an energy storage device wherein the first and second faces are each coated with a conductor and wherein there is no direct electrical communication between the conductors on the first and second faces; wherein the at least one groove contains a material for storing electrical potential energy; wherein the conductors on the first and the second faces of the at least one groove of each patterned region are each in electrical connection with an electrical conductor at opposing edges of the flexible substrate; wherein the first and the second patterned regions are electrically connectable to one another(claim 1); 
B) wherein the first and second faces are each coated with a conductor and wherein there is no direct electrical communication between the conductor on the first and second faces; wherein the at least one groove contains material for storing electrical potential energy; and wherein first and the second face of the at least one groove of each patterned region are each in electrical connection with an electrical conductor coating layer on a surface of the flexible substrate, and wherein the flexible substrate comprises at least one deformation in the electrical conductor coating layer and the flexible substrate and adjoining adjacent patterned regions (claim 20); and 
C) wherein each of the grooves of the at least two grooves are spaced apart from one another along their length providing an inter-groove spacing therebetween; wherein each groove contains a material for storing electrical potential energy, wherein the material for storing electrical potential energy overfills each groove, wherein the material provides a layer of material for storing electrical potential energy over at least a portion of a substrate surface adjacent the first and the second faces of each groove and the inter-groove spacing, wherein the ratio of the inter-groove spacing to the depth of the layer of material for storing electrical potential energy is at least 1:1 (claim 32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2011023439
US 20160329604 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848